Per Cueiam.
The statute, G.S. 1-127, énumerates the cases in which a demurrer may be appropriately interposed. Rule 4(a) of the Court, 242 N.C. 766, fixes the time when a litigant may, by appeal, review a judgment overruling a demurrer. Winston-Salem v. Coach Lines, 245 N.C. 179. The rules are mandatory and when ignored an appeal will be dismissed. S. v. McNeill, 239 N.C. 679, 80 S.E. 2d 680; Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126. This appeal is not permitted by the rule. The appeal is
Dismissed.